Name: 98/404/EC: Commission Decision of 12 June 1998 introducing protective measures with regard to equidae imported from Turkey (notified under document number C(1998) 1593) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  Europe;  agricultural policy;  trade policy;  means of agricultural production
 Date Published: 1998-06-23

 Avis juridique important|31998D040498/404/EC: Commission Decision of 12 June 1998 introducing protective measures with regard to equidae imported from Turkey (notified under document number C(1998) 1593) (Text with EEA relevance) Official Journal L 178 , 23/06/1998 P. 0041 - 0041COMMISSION DECISION of 12 June 1998 introducing protective measures with regard to equidae imported from Turkey (notified under document number C(1998) 1593) (Text with EEA relevance) (98/404/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 96/43/EC (2), and in particular Article 18 thereof,Whereas, in the course of a Commission inspection visit to Turkey, serious flaws have come to light in the procedures for exporting horses from Turkey to the Community;Whereas, given the usual movements to which equidae are subject, this situation presents a serious threat to equidae in the Member States;Whereas, therefore, it is necessary to prohibit both the readmission of registered horses after temporary export and the temporary admission of registered horses from Turkey;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States shall prohibit the temporary admission of registered horses from Turkey, their transit and the readmission of registered horses from Turkey after temporary export.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.